Cause #:       2013-03434           Court # 246TH          Judgment Date: 9/5/2014

Volume:                          Page:                  Image #:   62366229

Due Date: 1/3/2015               Attorney Bar No:         24072034
                                                                                  FILED IN
                                                                           1st COURT OF APPEALS
Assigned to       FIRST      Court of Appeals                                  HOUSTON, TEXAS
                                                                           1/7/2015 4:34:44 PM
Date Findings of Facts/Mtn of Modify/Mtn New Trial filed?                10/3/2014
                                                                           CHRISTOPHER A. PRINE
                                                                                   Clerk
Request for Transcript Filed?         NONE                          BC

Notice of Appeal previously filed? Y                                C

Number of Days:        120                                          OA

File Ordered:
Notes: Writ of Mandamus filed in 1st COA Appellate # 01-13-00789-CV
Notice of Appeal was lost during the transition of 1st COA responsibilities
between Clerks in Civil Post Trial.

BC     Notice of Appeal filed
BG     Notice of Appeal filed – Government
C      Appealing Final Judgment
D-     Accelerated Appeal
OA     No Clerk’s Record Request filed
O – Clerk’s Record Request filed (w/Notice of Appeal)
JUFC7 (NSK#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       JAN 07, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -     1

CASE NUM: 201303434__ PJN> __ TRANS NUM: _________ CURRENT COURT: 246 PUB? _
CASE TYPE: OTHER FAMILY                      CASE STATUS: DISPOSED (FINAL)
STYLE: SMITH, KAREN                        VS THOMPSON, MARK SR
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY   ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00004-0001 AGT          COMPASS ENGINEERING CORPORATIO
_     00003-0001 DEF 24072034 THOMPSON, MARK SR                   WOOD, NIDA CH
_     00002-0001 DEF 24029411 THOMPSON, MARK SR                   ABERCROMBIE,
_     00001-0001 PLT 10954700 SMITH, KAREN                        JONES, SALLY




==> (4) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.   3=ACT.ENTRY    4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD      9=PTY. ADDR.   10=REFRESH    11=HELP


JUFC7 (NSK#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       JAN 07, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -     1

CASE NUM: 201303434__ PJN> __ TRANS NUM: _________ CURRENT COURT: 246 PUB? _
CASE TYPE: OTHER FAMILY                    CASE STATUS: DISPOSED (FINAL)
STYLE: SMITH, KAREN                      VS THOMPSON, MARK SR
=============================================================================
                        **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR         PERSON NAME                 PTY   ASSOC. ATTY
  NUM   NUMBER                                            STAT




==> (0) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.   3=ACT.ENTRY    4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD      9=PTY. ADDR.   10=REFRESH    11=HELP
                                          CHRIS DANIEL
                                 HARRIS COUNTY DISTRICT CLERK
                                    CIVIL/FAMILY POST TRIAL

                                          DATE: JANUARY 7, 2015

  FIRST COURT OF APPEALS INFORMATION SHEET BY TRIAL COURT CLERK

Note to trial court clerk: You are expected to file the clerk’s record by the original due date. If
you cannot, you should advise the Clerk of the First Court of Appeals immediately in writing,
stating the reason and the date by which the record will be filed. Generally speaking, for good
cause shown, the Court will grant no more than two extensions from the original due date,
each extension not to exceed 30 days.

                  Appellate Case Number 01-13-00789-CV
                  Trial Court Case Number:2013-03434
                  Trial Court Number 246TH
______________________________________________________________________________
                                    Information from Trial Court Clerk
         The clerk’s record will be completed and filed with the appellate court clerk by the
         original due date, subject to payment arrangements being made.

XXXX The clerk’s record will not be filed by the original due date. (Please state reasons below)
     Reason(s): Notice of Appeal was lost during the transition of 1st COA
                  responsibilities between Clerks in Civil Post Trial.




         I believe I can file the clerk’s record by 1/31/2015, and I request an extension.

         Appellant has not made payment arrangements.
         Appellant has been notified that the clerk’s record is ready.
         Appellant has made payment arrangements.


Clerk’s Signature: /S/ DUANE C. GILMORE _______________
                   DUANE C. GILMORE,
                   Civil/Family Post Trial Clerk
                   Harris County District Clerk




District Clerk’s LetterOnReceipt NOAatt.wpd